SNEED, Circuit Judge,
concurring.
I concur in Judge Brunetti’s opinion and write specially only to point out that Wilson’s antitrust theory, if applied, would not materially increase the scope and range of choices available to viewers. That is, the elimination of the exclusivity feature would do little to increase the importance of consumer preference in setting price and output of quality television programming. See NCAA v. Board of Regents, 468 U.S. 85, 104-08, 104 S.Ct. 2948, —, 82 L.Ed.2d 70 (1984).
This conclusion follows from the fact that consumers can exercise their power to view or not to view without regard to whether the program is shown by one station within the San Francisco-San Jose market area or by many such stations. This is certain so long as all such stations reach all *1367viewers in the market area. A viewer not wishing “to buy,” that is, to view, the program, can do so by selecting another station or turning off the set. One wishing “to buy” has only to turn on his set. Exclusivity does not interfere with this choice. In fact, it tends to increase the power of consumers because it forces other stations to offer competing programs, thus increasing the power of consumers to register preferences. The absence of exclusivity might result in a popular program being shown by several stations simultaneously, which would reduce consumer choice pro tanto. If a popular program were to be shown in different time slots, only a minor gain in consumer choice would be accomplished by making available time shifting without the use of a video cassette recorder.
Where some stations within the market area do not reach all viewers, the situation is somewhat different; however, even under these circumstances consumer preference is not impaired significantly. Exclusivity will tend to enable those stations having the capacity to cover the entire viewing area to bid the highest for popular programs. Consumers within the area will be able to view the programs. A station not reaching an audience of that size is not likely to be able to bid sufficiently high to obtain these programs. This is detrimental to that station but not to consumers — who either are unaffected because not within that station’s range or, if within that range, are provided a choice of programs, one offered by the more powerful station, another by the weaker.
It comes to this. The station unable to reach the entire area would benefit from the abolition of exclusivity only if the pricing of the programs either was tied to the size of a station’s potential audience (by means of a price-fixing arrangement unlikely to survive an antitrust attack) or was driven down by the absence of exclusivity to a level that the short-range station could afford. So long as at least one station can reach the entire area, that station very likely will be able to pay more for a popular program — even in the absence of exclusivity — than could the short-range station.
Appellant Wilson’s problems may be those of the short-range station. If so, the antitrust law does not provide the needed remedy. The consumers in the relevant market area are not significantly deprived of the power to express their preferences and in that manner to control price and output of television programs.